Judgment of Special Term affirmed with one taxed bill of costs to the respondents. Meld, that it is clearly to be inferred from the appeal book that the assessors in reaching the conclusion that, no damages were sustained by the relators’ set-off against the damages proved, the benefits which were found to have accrued to the relators from the change of grade, and in so doing, as we think, violated a rule of law. Meld, also, that the statutory limitation of one year did not begin to run until the physical change of grade was actually made.